Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2 and 4-10, are drawn to a liquid detergent composition comprising one or several molecule(s) having surface and/or surfactant and/or amphiphilic properties in a weight quantity comprised between 1% and 30% ; one or several preservative(s) in a weight quantity between 0.001% and 10% and an antagonist bacteria of one or of several pathogenic or undesirable microorganism(s).

Group II, claim 3, is drawn to a liquid detergent composition comprising one or several molecule(s) having surface and/or surfactant and/or amphiphilic properties in a weight quantity comprised between 1% and 30% ; one or several preservative(s) in a weight quantity between 0.001% and 10% and a bacteria obtainable by a method comprising the following successive steps: - obtaining a bacteria to be tested; - obtaining one or more pathogenic or undesirable microorganism(s); - determining the culture conditions allowing the growth of both said pathogenic or undesirable microorganism(s) and said bacteria and / or obtaining a culture supernatant of said bacteria; - determining the growth of said pathogenic or undesirable microorganism(s) (i) in the absence of said bacteria and (ii) in the presence of said bacteria or of said culture supernatant of said bacteria; - identifying bacteria which causes a specific reduction in the growth of at least one of said pathogenic or undesirable microorganism(s).

Group III, claims 11-13, are drawn to a liquid detergent composition comprising at least 200000 cfu/ml, de preferably at least 1000000 cfu/ml, more preferably at least 10000000 cfu/ml of bacteria having at in their genome least 100 contiguous nucleotides having at least 75% of identity with at least 100 contiguous nucleotides from SEQ ID NO:1 or from SEQ ID NO:3 and/or from SEQ ID NO:4 and/or from SEQ ID NO:5.
Group IV, claim 14, use of the liquid detergent composition of claim 11.

Group V, claim 15, is drawn to a method for the cleaning of surfaces preferably present in communities, preferably chosen from hospitals, nurseries for young children, nursing homes for the elderly or revalidation, department stores, canteens and kitchens, comprising applying to apply the liquid detergent composition of claim 11.

Part A)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II of invention lack unity of invention because even though the inventions of these groups require the technical feature of one or several molecule(s) having surface and/or surfactant and/or amphiphilic properties in a weight quantity comprised between 1% and 30% ; one or several preservative(s) in a weight quantity between 0.001% and 10% and bacteria of one or of several pathogenic or undesirable microorganism(s), this technical feature is not a special technical feature as it does not make a contribution over the prior art because it is obvious over Snyder et al. (US 2010/0028314, which is also cited in IDS filed on 6/12/2020) who teach a liquid detergent composition comprising one or several molecule(s) having surface and/or surfactant and/or amphiphilic properties in an amount of 8 wt%; one or several preservative(s) 0.75 wt%, and bacteria of one or of several pathogenic or undesirable microorganism(s) (see for example, paragraphs [0003], [0046],-[0049], [0031]-[0035], [0091], [0100], [0101], [0114, and [0120]).
PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application. Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group.
Groups I and II lack unity of invention because they are not drawn to any of the above-mentioned categories of invention.
Groups I and III lack unity of invention because they lack the same or corresponding special technical feature(s).
Groups I and IV lack unity of invention because they lack the same or corresponding special technical feature(s).
Groups I and V lack unity of invention because they lack the same or corresponding special technical feature(s).
Groups II and III lack unity of invention because they lack the same or corresponding special technical feature(s).
Groups II and IV lack unity of invention because they lack the same or corresponding special technical feature(s).
Groups II and V lack unity of invention because they lack the same or corresponding special technical feature(s).
Groups III and IV lack unity of invention because they are not drawn to any of the above-mentioned categories of invention.

The inventions of Groups III and V of invention fall within category (2) A product and a process of use of said product.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Part B)
Election of species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Each “nucleotide sequence” (SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4,or  SEQ ID NO: 5) (as recited in claims 4 or 11).
Each “pathogenic or undesirable microorganism” (as recited in claim 9).
Each “preservative” (as recited in claim 6), and 
Each “additional compound” (nucleotides, a phytohormone, mineral nitrogen or a carbon source) (as recited in claims 8 or 13).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

In this case, the claimed nucleotide sequences are structurally and functionally different.

Moreover, the claimed preservative molecules are structurally and functionally different.

In addition, the claimed additional compounds are structurally and functionally different.

The unity of invention is lacking between the above-mentioned species of pathogenic or undesirable microorganism in view of the prior art Snyder et al. (US 2010/0028314, which is also cited in IDS filed on 6/12/2020) who teach pathogenic or undesirable microorganism, e.g., E. coli.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, at least claims 1 and 11 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 


*If applicant elects Group I as the elected invention, then:
One species of “nucleotide sequences”, for example, SEQ ID NO: 1.
One species of “preservative”, for example, isothiazolinone.
One species of “ additional compound”, for example, a carbon source, and  
One species of “pathogenic or undesirable microorganism”, for example, E. coli.

OR
*If applicant elects Group III as the elected invention, then:
One species of “nucleotide sequences”, for example, SEQ ID NO: 1, and 
One species of “ additional compound”, for example, a carbon source, and  

	OR
*If applicant elects Group IV as the elected invention, then:
One species of “nucleotide sequences”, for example, SEQ ID NO: 1.

OR
*If applicant elects Group V as the elected invention, then:
One species of “nucleotide sequences”, for example, SEQ ID NO: 1.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651